DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 04/29/2022.

Examiner’s statement of reason of allowance

The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 04/29/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
 	The present relates to a method of A layered authentication process can use a first authentication layer to filter out invalid requests. The first layer can perform a lightweight authentication to determine requests that do not meet certain authentication criteria. This can include, for example, denying requests that have invalid credentials or that are received from unapproved locations or sources, or that lack the proper format. Requests that pass the initial authentication can be directed to a more robust authentication service that is capable for performing a full authentication of the request. Such an approach prevents various invalid requests from being delivered to the robust authentication service, thereby preventing the robust authentication service from being overwhelmed by a large number of requests, such as may correspond to a coordinated attack on the service. 
 
	Dependent claims 1, 11 and 16, recite the uniquely distinct features firewall device being in a network; monitoring, at the firewall device, network traffic through the firewall device corresponding to the first device without subjecting said traffic corresponding to the first device to rules in a firewall template for a period of time; analyzing network traffic including the traffic corresponding to the first device to identify devices using the firewall device, said analyzing identifying the first device as a device using the network, said first device being one of said devices using the firewall device; analyzing the network traffic to identify the type of one or more of the identified devices, said analyzing identifying the first device as a device of a first type, and said analyzing identifying the device type of the first device as being a video player device type, a video camera device type, a voice assistant device type, a gaming console device type, or a cell phone device type; wherein said monitoring, said identifying the first device, and said identifying the device type of the first device are performed prior to applying rules in a firewall template at a given time to traffic corresponding to identified devices that are attempting to send or receive via the firewall device; and applying, at the firewall device, a first rule in a firewall template applicable to devices of the first type, said applying the first rule including applying the first rule to traffic corresponding to the first device when the first device attempts to send or receive traffic via the firewall device, said applying of the first rule following identifying the first device as a device of the first type based on traffic passed through the firewall device.

The previous  prior art fails to disclose the limitations firewall device being in a network; monitoring, at the firewall device, network traffic through the firewall device corresponding to the first device without subjecting said traffic corresponding to the first device to rules in a firewall template for a period of time; analyzing network traffic including the traffic corresponding to the first device to identify devices using the firewall device, said analyzing identifying the first device as a device using the network, said first device being one of said devices using the firewall device; analyzing the network traffic to identify the type of one or more of the identified devices, said analyzing identifying the first device as a device of a first type, and said analyzing identifying the device type of the first device as being a video player device type, a video camera device type, a voice assistant device type, a gaming console device type, or a cell phone device type; wherein said monitoring, said identifying the first device, and said identifying the device type of the first device are performed prior to applying rules in a firewall template at a given time to traffic corresponding to identified devices that are attempting to send or receive via the firewall device; and applying, at the firewall device, a first rule in a firewall template applicable to devices of the first type, said applying the first rule including applying the first rule to traffic corresponding to the first device when the first device attempts to send or receive traffic via the firewall device, said applying of the first rule following identifying the first device as a device of the first type based on traffic passed through the firewall device.
However, the prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the independent claims 1, 11 and 16. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496